
	

113 HR 488 IH: To amend the Surface Mining Control and Reclamation Act of 1977 to clarify that uncertified States and Indian tribes have the authority to use certain payments for certain noncoal reclamation projects.
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 488
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Pearce (for
			 himself and Mr. Ben Ray Luján of New
			 Mexico) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to clarify that uncertified States and Indian tribes have the authority
		  to use certain payments for certain noncoal reclamation
		  projects.
	
	
		1.Abandoned mine
			 reclamation
			(a)Reclamation
			 feeSection 402(g)(6)(A) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1232(g)(6)(A)) is amended by inserting
			 and section 411(h)(1) after paragraphs (1) and
			 (5).
			(b)Filling voids
			 and sealing tunnelsSection 409(b) of the Surface Mining Control
			 and Reclamation Act of 1977 (30 U.S.C. 1239(b)) is amended by inserting
			 and section 411(h)(1) after section
			 402(g).
			(c)Use of
			 fundsSection 411(h)(1)(D)(ii) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1240a(h)(1)(D)(ii)) is amended by striking
			 section 403 and inserting section 402(g)(6), 403, or
			 409.
			
